THE THIRTEENTH COURT OF APPEALS

                                    13-17-00567-CR


                              Fredys Olifier Rios-Barahona
                                            v.
                                  The State of Texas


                                   On Appeal from the
                      207th District Court of Comal County, Texas
                             Trial Cause No. CR2016-146


                                      JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be affirmed in part and reversed

and rendered in part. The Court orders the judgment of the trial court AFFIRMED IN

PART for appellant’s conviction for aggravated sexual assault of a child AND REVERSE

appellant’s conviction for indecency with a child by contact AND RENDER a judgment

of acquittal.

       We further order this decision certified below for observance.

August 22, 2019